DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed February 10, 2021 has been fully considered and entered.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
The optical fiber sensor device having a plurality of measurement locations set thereto, the optical fiber being so installed as to have a measurement segment thereof at each of the measurement locations, the measurement segments being of different lengths, and between any two of the plurality of measurement locations, the one that is closer to the optical fiber sensor device having a shorter measurement segment, as defined by claim 1, the optical fiber sensor device comprising a processor configured to compute, for each of the measurement locations, a plurality of values of a physical quantity of the optical fiber, each value based on an intensity of scattered light, received by the light receiving device, from the measurement segment at said each measurement location, and to obtain, for each of the measurement locations, a physical quantity value for each said measurement location by averaging the computer physical quantity values of the optical fiber over the measurement segment at each measurement location in combination with all of the other limitations of claim 1; or
The optical fiber sensor system, as defined by claim 10, comprising an optical fiber configured to receive the input light and scatter the input light to generate scattered light, the optical fiber having a plurality of measurement locations set thereto, and being so installed as to have a measurement segment thereof at each measurement location, and a processor configured to compute, for each of the measurement locations, a plurality of values of a physical quantity of the optical fiber, each value based on the intensity of the scattered light, received by the light receiving device, from the measurement segment at said each measurement location, and to obtain, for each of the measurement locations a physical quantity value for said each measurement location by averaging the computer physical quantity values of the optical fiber over the measurement segment at said each measurement location, wherein the measurement segments at the plurality of measurement locations are of different lengths, and between any two of the plurality of measurement locations, the one that is closer to the light source has a shorter measurement segment in combination with all of the other limitations of claim 10.
Claims 1-9 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874